DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device as claimed in claims 28-29, 31-33, and 35 and a flow chart of the process of the method of claims 1, 3, 7-9, 12-13, 16, 18-19, 21-22, 24, and 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Objections
Claim 18 is objected to because of the following informalities:  a hyphen appears in the middle of the word “plurality”.  Please delete the hyphen.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an “evaluation module which is coupled to the Raman spectroscopy system and which is configured to determine by means of the recorded Raman spectrum whether a cell or group of cells has been transfected” in claim 28; and 
“an evaluation module for performing a cluster analysis and/or a principal component analysis, which is configured to identify transfection of a cell or group of cells” in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Regarding claims 18, 19, 22, 24, 28, and 32, it is noted that a recitation of “in order to” or “is for” does not impart any limitation on the phrase following “in order to”.  The use of “in order to” merely describes a reason for the claimed step or device that precedes the phrase.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7-9, 12-13, 16, 18-19, 21-22, 24, 26, 28-29, 31-33, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, the claim recites a “method for determining… wherein said determination is performed spectroscopically”.  The claim recites no steps of the method, as “is performed” is in the past tense.  Additionally, the claim recites no transitional phrase (e.g. 
Regarding claim 3, the recitation “is determined” is not a limiting step as it is past tense.
Regarding claim 7, the claim is grammatically confusing.  In the recitation “wherein said determination comprises recording at least one Raman spectrum by an integrated Raman microscope-spectroscope system of said cell or group of cells”.   It is believed the claim should recite “wherein said determination comprises recording at least one Raman spectrum of said cell or group of cells by an integrated Raman microscope-spectroscope system”.
Regarding claim 31, dependent on claim 28, the recitation of “wherein said second unit is an evaluation module” renders the claim indefinite as it is unclear is “an evaluation module” is the same component as “an evaluation module” in the parent claim 28 or if these are separate components.
Regarding claim 35, the claim depends on cancelled claim 34.  It is assumed the claim is dependent upon claim 28.
Regarding claims 1, 9, 18, 19, 29, and 35 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 13 and 28 the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 3, 7-9, 12-13, 16, 18-19, 21-22, 24, 26, 29, 31-33, and 35
In light of the indefiniteness of the claims, the rejections under 35 USC 102 and 103 are made with the best understanding of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, 13, 16, 18, 22, 24, 26, 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Notingher, Ioan, et al. "In situ non‐invasive spectral discrimination between bone cell phenotypes used in tissue engineering." Journal of Cellular Biochemistry 92.6 (2004): 1180-1192, hereinafter “Notingher”.
Regarding claim 1
Regarding claim 7, Notingher discloses wherein said determination comprises recording at least one Raman spectrum by an integrated Raman microscope-spectroscope system of said cell or group of cells (Sec. “Raman spectral measurements” page 1182, Leica microscope, Renishaw InVia spectrometer).
Regarding claim 8, Notingher discloses additionally comprising a step of morphological determination of said cell or group of cells or morphological comparison between the cells or within said group of cells (page 1184 Cell Morphology), or additionally comprising a step of fluorescently characterizing said cell or group of cells and/or a comparison between the cells or within said group of cells (page 1184, Unsupervised PCA Analysis of Raman Spectra, col. 2).
Regarding claim 9, Notingher discloses wherein said determination of transfection by recording at least one Raman spectrum is performed at a subsection of the cell, such as the nucleus, the cytoplasm, the cell membrane area, the mitochondria, a vacuolic structure, or the microtubule organizing center (MTC) (page 1184, col 2, Raman peaks corresponding to different cellular components).
Regarding claim 13, Notingher discloses wherein the method comprises conducting a statistical evaluation of the at least one Raman spectrum, and optionally wherein the method comprises a principal component analysis and/or a cluster analysis, wherein a predefined threshold value is used to differentiated between transfected and a non-transfected cell (page 1183 “Data Analysis”).
Regarding claim 16
Regarding claim 18, Notingher discloses wherein in order to quantitatively determine which proportion of the cells of said group of cells is subject to a transfection, a plurality of recorded Raman spectra are respectively subjected to a statistical analysis such as principal component analysis (page 1183 “Data Analysis”).
Regarding claim 22, Notingher discloses wherein said determination of transfection is performed computer-based in order to determine transfection automatically or semi-automatically (page 1183, Section LDA).
Regarding claim 24, Notingher discloses wherein said method is for determining the transfection rate of a cell or a group of cells (the purpose of the method does not impart any positive limitation of the claim).
Regarding claim 26, Notingher discloses wherein the method comprises the additional step of separating transfected and non-transfected cells (page 1186, col. 1, first 2 paragraphs).
Regarding claim 28
Regarding claim 31, Notingher discloses wherein said second unit is an evaluation module for performing a cluster analysis and/or a principal component analysis, which is configured to identify transfection of a cell or group of cells (page 1183 “Data Analysis”).
Regarding claim 32, Notingher discloses herein said device is configured to perform the determination of transfection computer-based in order to determine transfection automatically or semi-automatically (page 1183, Section LDA).
Regarding claim 33, Notingher discloses wherein said device is configured to additionally perform the determination of cells by means of fluorescence microscopy or said device is configured to additionally perform the determination of morphology of said cells or group of cells (page 1184, Unsupervised PCA Analysis of Raman Spectra, col. 2) and/or a morphological comparison of said group of cells (page 1184 Cell Morphology).
Regarding claim 35, Notingher discloses wherein said device is configured to determine the transfection by recording at least one Raman spectrum at a subsection of the cell, such as the cell membrane area, the mitochondria, a vacuolic structure, or the microtubule organizing center (MTC) (page 1184, col 2, Raman peaks corresponding to different cellular components).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Notingher.
Regarding claim 3, Notingher is silent regarding wherein said transfection is determined within a time period of about 5 min to about 60 min, or wherein said group of cells a group of about 60 to about 500 cells.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein said transfection is determined within a time period of about 5 min to about 60 min, or wherein said group of cells a group of about 60 to about 500 cells as it has been held that where the general conditions of a claim are . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Notingher as applied to claim 1 above, and further in view of Van Nieuwenhze et al. (US 2015/0191763), hereinafter “Van Nieuwenhze”.
Regarding claim 12, Notingher is silent regarding additionally comprising the marking of a cell of interest under microscopic view with a virtual label to allow for visual tracking.
However, Van Nieuwenhze teaches cell analysis (abstract) including additionally comprising the marking of a cell of interest under microscopic view with a virtual label to allow for visual tracking (paragraph [0139]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Notingher with the teaching of Van Nieuwenhze by including additionally comprising the marking of a cell of interest under microscopic view with a virtual label to allow for visual tracking in order to differentiate the cells.
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Notingher as applied to claim 1 above, and further in view of Chiou et al. (US 2015/0044751), hereinafter “Chiou”.
Regarding claim 19, Notingher is silent regarding wherein the evaluation of the Raman spectrum comprises collecting and arresting one cell in an optical trap in order to record the 
However, Chiou teaches cell analysis (abstract) including wherein the evaluation of the Raman spectrum comprises collecting and arresting one cell in an optical trap in order to record the Raman spectrum, such as an optical trap produced by an excitation beam of a Raman spectroscopy system (paragraph [0146]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Notingher with the teaching of Chiou by including wherein the evaluation of the Raman spectrum comprises collecting and arresting one cell in an optical trap in order to record the Raman spectrum, such as an optical trap produced by an excitation beam of a Raman spectroscopy system in order to manipulate the cell for measurement.
Regarding claim 21, Notingher is silent regarding wherein said cell or group of cells to be determined is located in a microfluidic system or a microfluidic channel.
However, Chiou teaches cell analysis (abstract) including wherein said cell or group of cells to be determined is located in a microfluidic system or a microfluidic channel (paragraph [0014]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Notingher with the teaching of Chiou by including wherein said cell or group of cells to be determined is located in a microfluidic system or a microfluidic channel in order to contain the cell for measurement.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Notingher as applied to claim 28 above, and further in view of Chiou et al. (US 2015/0044751), hereinafter “Chiou”.
Regarding claim 29, Notingher is silent regarding wherein said device comprises: as a forth unit (iv) a microfluidic component for semi-automated measurement and/or transporting and/or separating said cells which is coupled to the Raman spectroscopy system; or an optical trap, such as a beam of electromagnetic radiation configured to provide the optical trap.
However, Chiou teaches cell analysis (abstract) including wherein said device comprises: as a forth unit (iv) a microfluidic component for semi-automated measurement and/or transporting and/or separating said cells which is coupled to the Raman spectroscopy system; or an optical trap, such as a beam of electromagnetic radiation configured to provide the optical trap (paragraph [0014]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Notingher with the teaching of Chiou by including wherein said device comprises: as a forth unit (iv) a microfluidic component for semi-automated measurement and/or transporting and/or separating said cells which is coupled to the Raman spectroscopy system; or an optical trap, such as a beam of electromagnetic radiation configured to provide the optical trap in order to contain the cell for measurement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877